PER CURIAM:
Jerry Choe appeals from a grant of summary judgment by Judge Mukasey dismissing his complaint against Fordham University School of Law and the Fordham International Law Journal. The complaint alleges a “mangling” of his student comment by the Journal's, editors so severe as to constitute a false designation of origin under the Lanham Act and a violation of Choe’s “droit moral.” It further alleges various state law torts.
We affirm for substantially the reasons stated by the district court, Choe v. Fordham Univ. Sch. of Law, 920 F.Supp. 44 (S.D.N.Y.1995).
We note that Judge Mukasey’s decision to dismiss Choe’s complaint without considering his pendent state law claims was well within his discretion to decline supplemental jurisdiction when all claims over which the district court had original jurisdiction have properly been dismissed. See United Mine Workers of America v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966); 28 U.S.C. § 1367(c)(3).